Case 9:17-cv-81261-WPD Document 135 Entered on FLSD Docket 05/10/2019 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

        ALL-TAG CORP.,                                    )
                                                          )
                     Plaintiff,                           )
                                                          ) Case No. 17 CV 81261-WPD
             v.                                           )
                                                          ) Judge William P. Dimitrouleas
        CHECKPOINT SYSTEMS, INC.,                         ) Magistrate Judge William Matthewman
                                                          )
                     Defendant.                           )

    ALL-TAG’S RESPONSE TO DEFENDANT’S MOTION TO ENFORCE PROTECTIVE
     ORDER AND IMPOSE SANCTIONS FOR VIOLATION OF PROTECTIVE ORDER

   I.       INTRODUCTION

            Checkpoint’s Motion to exclude                     as an expert (and to impose sanctions)
   is based upon a singular misstatement regarding the terms of the Protective Order. Nowhere in
   the Protective Order is there any requirement that confidential information can only be disclosed
   to individuals who are “independent” of the parties in the case. The essential restriction is that
   the information may be used only for the purposes of the litigation. The Protective Order focuses
   on the use of the information, and not the affiliation of the recipient of the information.
            Nor would it make sense to try to read any “independence” requirement into the terms of
   the Protective Order, as Checkpoint seems to be asserting here. Many experts, particularly those
   associated with the parties, cannot be considered independent—and any such requirement—in
   any litigation, would certainly give rise to continued debates over the expert witness’ affiliations.
   The “independence” vel non of an expert is an appropriate subject for cross examination at trial.
   It is hardly the basis of a disqualification motion.
            Three other points should be noted. First, well before this motion was filed, on March
   18, 2019, counsel for Checkpoint was informed that All-Tag expected to                        as an
   expert witness, and suggested that Checkpoint’s attorney may wish to postpone scheduling his
   deposition as a fact witness until he received                  expert report. Counsel for
   Checkpoint raised absolutely no objection to that disclosure—and failed to raise any issue until
   just recently. Since the initial disclosure,               has worked on this case extensively, and
   it is too late—and extremely unfair—to raise this issue now. And Checkpoint’s conduct in
Case 9:17-cv-81261-WPD Document 135 Entered on FLSD Docket 05/10/2019 Page 2 of 7



   sitting on this information for weeks certainly belies its breathless cry for disqualification and
   contempt sanctions.
          Second, Checkpoint argues that                  has some sort of continuing arrangement
   with All-Tag and may be actively competing against Checkpoint. There is no basis for this
   assertion—and this fact was made clear at the deposition of




          Third, this is not the first time Checkpoint has used this type of tactic to impede All-
   Tag’s ability to prosecute its case. Last year, Checkpoint attempted a similar ploy, seeking to
   disqualify one of All-Tag’s counsel and effectively blocking him from accessing protected
   materials for months. The Checkpoint assertion in that episode was that
                                            despite his obligations under the Protective Order (not to
   mention his obligations as an officer of the court), he would almost certainly violate his oath and
                                                                        This case was sidelined while
   Checkpoint demanded to review documents showing whether confidential information had been
   shared and whether counsel had ever been involved in any “competitive decision-making.”
   When that yielded a dry hole for Checkpoint, it then demanded sworn assurances
                                                                                        . While this
   demand was clearly unnecessary, and intended to harass, counsel agreed to the demanded
   declaration—simply to get the case moving without burdening the Court.
          Unfortunately, the same type of issue is now before the Court. There is no basis for it.
   There has been no violation of the Protective Order, nor will there be.

   II.    THE PROTECTIVE ORDER DOES NOT REQUIRE AN EXPERT TO BE
          “INDEPENDENT”
          The Protective Order in this Case allows “[o]utside experts, consultants, or investigators
   (collectively, referred to hereinafter as ‘experts’) who are engaged for the purpose of this action
   by the party receiving such information” to have access to documents marked as either
   Confidential or Highly Confidential. D.E. 127-1 at 4. Nowhere in the Protective Order does it
   define who may, or may not, be considered as an expert or a consultant. Nowhere does it require



                                                     2
Case 9:17-cv-81261-WPD Document 135 Entered on FLSD Docket 05/10/2019 Page 3 of 7



   independence or unemployment in the industry. Nor does it require the parties to disclose
   experts before the report deadline. The Protective Order allows employees of the parties to view
   Confidential, but not Highly Confidential, information. See D.E. 127-1 at 4.1 Had Checkpoint
   wanted to add further limitations to the Protective Order, it could have done so when it agreed to
   this Order, the same protective order that governed its previous antitrust and false advertising
   case. (See USS Protective Order, D.E. 117-2). Realizing this, Checkpoint is apparently trying to
   change                                                                        —calling him an
   “insider.” But he is not. He is a former sales agent.
   III.     THE TESTIMONY OF                               CONFIRMS THAT                              IS
            NOT AN ALL-TAG EMPLOYEE ”
            Between
                                  Contrary to Checkpoint’s characterization of
                            does not “play[] an integral role in All-Tag’s business” and is not
   “actively involved in selling RF labels on All-Tag’s behalf.” D.E. 127 at 4. Rather,


                                                              In the passages Checkpoint omits from
   its Motion,            makes this history clear:




   See Exhibit A at pages 280-281.
         Lest there be any doubt,
                        several more times:

   1
     All-Tag produced the majority of its documents as Confidential, which allows Checkpoint
   employees to view those documents. Checkpoint, however, produced virtually every document
   (including those over a decade old) as Highly Confidential. Thus, but for a handful of recently
   de-designated documents relating to Checkpoint’s purportedly independent TUV studies, no All-
   Tag employee has ever viewed documents produced from Checkpoint.


                                                      3
Case 9:17-cv-81261-WPD Document 135 Entered on FLSD Docket 05/10/2019 Page 4 of 7




   See Exhibit A at pages 339-340; see also id. at 341-342.
         The only thing “troubling” about
                                         is how Checkpoint misrepresents them to this Court.
   Nonetheless,                worn testimony makes clear that                  is not an “employee”
   as contemplated in the Protective Order.

   IV.    THE ONE CASE CHECKPOINT RELIES UPON IS INAPPOSITE
          Checkpoint cites one decision for the proposition that cannot be an expert in
   this case, Biovail Laboratories Intern. SRL v. Abrika, LLLP, 2007 WL 788849, at *1 (S.D. Fla.
   Mar. 14, 2007, but Checkpoint does not discuss the distinction that renders it inapplicable. The
   Protective Order in Biovail clearly declares who may not be an expert. “Paragraph 12 of the
   Protective Order defines an expert or consultant as ‘a person who is neither an employee of a
   party nor anticipated to become an employee in the near future, and who is retained or employed
   as a bona fide consultant or expert for purposes of this litigation, whether full or part time, by or
   at the direction of counsel for a party.’” Id. No such language exists here.
          Nor does Checkpoint explain why it believes                   would not keep the
   Checkpoint materials in confidence. “The burden is on the party opposing disclosure to show
   why the risk of disclosure of its confidential information outweighs the risk of harm to the other
   party’s ability to prosecute its case.” P. Marine Propellers, Inc. v. Wartsila Def., Inc., 17-CV-
   555 BEN (NLS), 2018 WL 2059512, at *3 (S.D. Cal. May 3, 2018). Checkpoint ignores this and
   offers nothing but speculation - implausible and contradicted speculation - to support its burden.

   V.     CHECKPOINT DID NOT PREVIOUSLY OBJECT TO                                            AS AN
          EXPERT
          On March 18th, Counsel for All-Tag informed Checkpoint that “                     we expect
   we will be designating him as an expert so you might want to wait [to take his deposition] til you


                                                     4
Case 9:17-cv-81261-WPD Document 135 Entered on FLSD Docket 05/10/2019 Page 5 of 7



   get his report. Your call.” Exhibit F to Checkpoint’s Motion. Over a month later, All-Tag’s
   counsel brought                 to attend Checkpoint’s 30(b)(6) deposition. The topics designated
   for that deposition included several on which he plans to opine. Checkpoint refused to let
             into the room, wasting                 and counsel’s time. Only then did Checkpoint
   raise this attack.

   VI.     CHECKPOINT HAS ALREADY ATTEMPTED THIS DISQUALIFICATION
           TACTIC
           For three months last fall, Checkpoint wasted time and obstructed discovery with a
   similar effort, attempting to disqualify                   one of the attorneys representing All-
   Tag. See Exhibits B-F. Then, Checkpoint argued that
                                                                                     from
   participating in this case, purportedly because “disclosure of company trade secret and
   proprietary information to a competitor can cause irreparable damage. Protecting such Highly
   Confidential information from disclosure is critical to a company’s viability.” See Exhibit E,
   October 19th Letter from Checkpoint. During the pendency of the dispute, Checkpoint insisted
   that                 not be permitted to view any highly confidential materials, and propounded
   needless and disproportionate discovery requests on the topic. See Exhibit C, September 7th
   letter. Three months later, after All-Tag produced documents relating to
                                                                                                 again
   promised not to disclose confidential information to All-Tag, the matter was finally resolved.
   VII.    SANCTIONS ARE NOT APPROPRIATE WHEN ALL-TAG DID NOT VIOLATE
           THE PROTECTIVE ORDER

         There was no violation of any Protective Order and no basis for any allegation of
   contempt.
   VIII. CONCLUSION
         As this Court observed recently in connection with another one of Checkpoint’s motions,
   this motion is also “much ado about nothing.” D.E. 104 at 4. Unfortunately, every distraction
   impedes the progress of this case, adds expense to the litigation, and clutters the Court’s docket.
   Checkpoint’s demand for sanctions is especially ironic. The only conduct warranting sanctions
   involves Checkpoint’s continued efforts to obstruct the conduct of this case.
   Dated: May 10, 2019                           Respectfully submitted,




                                                     5
Case 9:17-cv-81261-WPD Document 135 Entered on FLSD Docket 05/10/2019 Page 6 of 7



                                     Christopher William Kammerer
                                     John F. Mariani
                                     KAMMERER MARIANI PLLC
                                     1601 Forum Place, Suite 500
                                     West Palm Beach, FL 33401
                                     (561)-990-1592
                                     ckammerer@kammerermariani.com
                                     jmariani@kammerermariani.com

                                     William MacLeod (pro hac vice)
                                     Julian Solotorovsky (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     333 West Wacker Drive
                                     Chicago, IL 60606
                                     (312)-857-7070
                                     jsolotorovsky@kelleydrye.com
                                     wmacleod@kelleydrye.com

                                     Damon Suden (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     101 Park Avenue
                                     New York, NY 10178
                                     (212)-808-7800
                                     dsuden@KelleyDrye.com

                                     John B. Williams (pro hac vice)
                                     WILLIAMS LOPATTO PLLC
                                     1707 L Street, NW Suite 550
                                     Washington, DC 20036
                                     (202) 296-1611
                                     jbwilliams@williamslopatto.com
                                     Attorneys for Plaintiff All-Tag Corporation




                                        6
Case 9:17-cv-81261-WPD Document 135 Entered on FLSD Docket 05/10/2019 Page 7 of 7



                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 10th day of May, 2019, a true and correct copy of the

   foregoing was served upon the following counsel of record for Defendant via PACER:

                                                 Charles Howard Lichtman
                                                 Gavin Gaukroger
                                                 BERGER SINGERMAN
                                                 Las Olas Centre II
                                                 350 E Las Olas Boulevard
                                                 Suite 1000
                                                 Fort Lauderdale, FL 33301
                                                 954-525-9900
                                                 Fax: 523-2872
                                                 clichtman@bergersingerman.com
                                                 ggaukroger@bergersingerman.com


                                                 Robert J. Palmersheim
                                                 Anand C. Mathew
                                                 Julie M. Mallen
                                                 PALMERSHEIM & MATHEW
                                                 401 N. FRANKLIN STREET, SUITE 4S
                                                 CHICAGO, IL 60654
                                                 312-319-1791
                                                 acm@thepmlawfirm.com
                                                 rjp@thepmlawfirm.com
                                                 jmm@thepmlawfirm.com

                                                 By: /s/ Christopher Kammerer
                                                    Christopher Kammerer




                                                7
